DETAILED ACTION
This office action is in response to the amendment filed June 29, 2022.
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed June 29, 2022, with respect to the rejection(s) of claim(s) 1-20 under §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art below. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gungabeesoon” (US PG Publication 20210124576) in view of “Jaeger” (US PG Publication 2020/0019388) and further in view of “Kozhaya” (US PG Pub 2021/058455) 


Regarding Claim 1, Gungabeesoon teaches: 
1. An apparatus comprising: at least one processing platform comprising a plurality of processing devices; 
  5said at least one processing platform being configured:; (See e.g. MSF IDE 214, Fig. 2, ¶¶63-66 describe a microservice ide providing an environment for developers to develop and deploy microservices) 
to generate one or more configuration files (See e.g. ¶66 describing generating of configuration files and ¶100 describing a infrastructure code generator component, part of the code generator component 310, which generates infrastructure support code for the generated microservice code, including configuration files) 

and  10to generate microservice code from the one or more configuration files; (See Code generator component used to generate microservice code for deployment including incorporating the generated configuration files 310, ¶98, see further ¶101 “The foregoing components allow the code generator component 310 to flexibly generate microservices with different layouts, frameworks, libraries and the like, in accordance with different source code project management solutions”)

wherein the generated microservice code is configured for deployment on one or more cloud computing platforms.  (¶107 “A deployer component provides deployment related support functions.” See further Target Deployment environment 270, Fig. 2). 

Gungabeesoon does not explicitly teach, but Jaeger teaches: to receive input code for computer programming; ((¶82 “In accordance with certain embodiments, a source code analyzer (320), typically via a dependency analyzer component, parses the source code and associated files in the monolithic legacy application as stored in the source code repository (305), and generates a code tree that identifies interdependencies (caller < > callee) in the source code. Preferably, the source code analyzer (320) iterates through each transaction of the monolithic legacy application, as defined in the configuration parameters of the transactional system, such as CICS, IMS, etc. In one example, the source code analyzer (320) receives as input from the source code repository (305), a file identifying the available CICS transaction definitions that may be invoked by the users in their interactions with the monolithic legacy application. Preferably, this file identifies each transaction and its root, or first program invoked when performing the transaction. This may include the root program as the callee of an EXEC CICS LINK, used as in many of the transactions. In this example, the root program refers to the first program called by the program handling the interface (e.g. doing the SEND/RECEIVE MAPs when interface is 3270 but also other equivalent APIs when interface is different). Other files or formats identifying transactions or contributing to their services may be used, for example additional build files may include definitions files for resources used by a transaction, such as message queues and data sources.”, See 315-320, Fig. 3 and further e.g. ¶98) 
 to analyze the input code to determine one or more [endpoints] and extract a plurality of configuration properties from the input code wherein the input code comprises legacy code convertible to microservice code for a cloud-based deployment; (¶82 “In accordance with certain embodiments, a source code analyzer (320), typically via a dependency analyzer component, parses the source code and associated files in the monolithic legacy application as stored in the source code repository (305), and generates a code tree that identifies interdependencies (caller < > callee) in the source code. Preferably, the source code analyzer (320) iterates through each transaction of the monolithic legacy application, as defined in the configuration parameters of the transactional system, such as CICS, IMS, etc. In one example, the source code analyzer (320) receives as input from the source code repository (305), a file identifying the available CICS transaction definitions that may be invoked by the users in their interactions with the monolithic legacy application. Preferably, this file identifies each transaction and its root, or first program invoked when performing the transaction. This may include the root program as the callee of an EXEC CICS LINK, used as in many of the transactions. In this example, the root program refers to the first program called by the program handling the interface (e.g. doing the SEND/RECEIVE MAPs when interface is 3270 but also other equivalent APIs when interface is different). Other files or formats identifying transactions or contributing to their services may be used, for example additional build files may include definitions files for resources used by a transaction, such as message queues and data sources.” See 315-320, Fig. 3 and further e.g. ¶98) [while Jaeger does not teach “end points” per se, it teaches parsing input code for identification of dependencies, which, it does not explicitly describe as “end points” but would be obvious to apply this identification of dependencies with the dependencies in Kozhaya which include various endpoints in microservice dependencies to be include, for at least the reasons set forth below]
[generate a configuration file]..from the extracted plurality of configuration properties;  (¶82 “In accordance with certain embodiments, a source code analyzer (320), typically via a dependency analyzer component, parses the source code and associated files in the monolithic legacy application as stored in the source code repository (305), and generates a code tree that identifies interdependencies (caller < > callee) in the source code. Preferably, the source code analyzer (320) iterates through each transaction of the monolithic legacy application, as defined in the configuration parameters of the transactional system, such as CICS, IMS, etc. In one example, the source code analyzer (320) receives as input from the source code repository (305), a file identifying the available CICS transaction definitions that may be invoked by the users in their interactions with the monolithic legacy application. Preferably, this file identifies each transaction and its root, or first program invoked when performing the transaction. This may include the root program as the callee of an EXEC CICS LINK, used as in many of the transactions. In this example, the root program refers to the first program called by the program handling the interface (e.g. doing the SEND/RECEIVE MAPs when interface is 3270 but also other equivalent APIs when interface is different). Other files or formats identifying transactions or contributing to their services may be used, for example additional build files may include definitions files for resources used by a transaction, such as message queues and data sources.” See 315-320, Fig. 3 and further e.g. ¶98)

In addition, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to combine the teachings of Gungabeesoon and Jaeger
 as both are directed to cloud based software deployments including generation of associated configuration files and Jaeger recognized “systems that translate application code from one operating environment to another, whether through emulation, cross-compiling, transcoding, or a hybrid approach can be developed to enable the execution of a compiled legacy program to run on a guest operating system using a different underlying architecture” (¶13) and provides a method for parsing and storing such configuration information for deployment. 
Gungabeesoon and Jaeger further do not teach, but Kozhaya teaches: 
…determine one or more endpoints… (e.g. ·43 “Applications typically consist of multiple microservices, where each microservice has multiple dependencies on resources, such as, for example, databases, other microservices, third-party APIs, storage, application servers, and the like.  Illustrative embodiments evaluate the geographic locations (i.e., locality, region, and the like) where these resources are already deployed, or are available to be deployed, and accordingly identify the optimal location for deploying the microservices to decrease or minimize network response times…”)  [Jaeger above teaches analyzing and parsing dependencies from input code to provide reference for internal and external dependency for the application but do not explicitly teach that those dependencies include “endpoints” as now claimed. Kozhaya, however teaches well-known dependencies for microservices include several types of “endpoints” as that term is interpreted in view of applicant’s specification]

 and based, at least in part, on the one or more endpoints of the input code; (See Kozhaya, ¶43 above and further e.g. ¶¶46-47 describes parsing and identifying all the dependencies of a microservice for including of the correct resources in the microservice). 


In addition, it would have been obvious to one of ordinary skill in the art prior to the filing date of the application to combine the teachings of Gungabeesoon and Jaeger with those of Kozhaya as each is directed to deploying microservices and Kozhaya teaches regarding such a microservices system that the “benefit of decomposing an application into different smaller services is that it improves modularity.” (¶3). 
Claims 14 and 19 are rejected on the same basis as claim 1 above. 

Regarding the dependent claims Gungabeesoon further teaches:
2. The apparatus of claim 1 wherein said at least one processing platform is further 15configured to validate the generated microservice code prior to the deployment of the generated microservice code on the one or more cloud computing platforms.  (See validation steps in ¶73 and scanning for compliance in ¶80). 
Claims 15 and 20 are rejected on the same basis as claim 2 above. 


3. The apparatus of claim 2 wherein the validation is based on a plurality of factors comprising at least one of (i) a number of codebases for a plurality of microservices; (ii) whether 20dependencies have been declared; (iii) a storage location of one or more configurations; (iv) whether one or more backing services are treated as attached resources; (v) whether build and run stages are separated; and (vi) whether logs are produced as event streams.  (See multiple validations, pipeline checks, pre-validation steps in e.g. ¶¶73-81, e.g. completeness of microservice configuration in e.g. ¶77)

5. The apparatus of claim 2 wherein, in validating the generated microservice code, said at least one processing platform is configured to analyze a quality of the generated microservice code.  (e.g. ¶80 “A source code scanner module 243 is a stage and component within the microservice delivery pipeline 240 operable for scanning the generated source code for compliance with various source code quality standards.”)

6. The apparatus of claim 1 wherein, in analyzing the code, said at least one processing platform is configured to determine a granularity of one or more services in the code.  (Gungabeesoon ¶39 “The bounded context of a microservice can be derived through a process of capability decomposition of higher-level business operations, where each sub or sub-sub capability or function is used to define the functional boundary of the microservice.  For example, within an enterprise e-commerce environment, microservices can be deployed for specific tasks or functions such as user authentication, payment processing, and inventory maintenance.  Each of these tasks can be further decomposed in respect of additional functional capabilities to further narrow the scope of functionality of the microservice.  It is generally up to the application architect to define the level of granularity of the bounded contexts.  The bounded contexts generally need to define atomically self-sufficient granular functions, which can then be independently implemented, managed, and deployed.”)

57. The apparatus of claim 1 wherein, in analyzing the code, said at least one processing platform is configured to determine at least one of enterprise logic, endpoints, data sources, messaging queues, web services and templates in the code.  (See e.g. code scanning in ¶80 e.g. “In some embodiments, the microservice builder module 244 is further operable to perform pre-validation such as determining completeness of business logic code, compliance of code quality, security vulnerability scan, and code coverage.  The build process can be terminated if one or more of the pre-validation checks do not pass.”)

8. The apparatus of claim 1 wherein, in generating the microservice code from the one 10or more configuration files, said at least one processing platform is configured to utilize one or more templates from a template repository.  (Templates 320, Fig. 3, ¶102)

9. The apparatus of claim 1 wherein, in generating the microservice code from the one or more configuration files, said at least one processing platform is configured to utilize one or 15more code snippets from a code snippet repository.  (e.g. templates 320, Fig. 3, ¶102 e.g. “The templates component 320 include skeleton templates such as code patterns which define microservice layouts and fragment templates that define detailed implementations for different scenarios.”)

Claim 16 is rejected on the same basis as claim 9 above.

10. The apparatus of claim 1 wherein, in generating the microservice code from the one or more configuration files, said at least one processing platform is configured to provide placeholders in the microservice code for one or more microservice accelerators.  (Gungabeesoon teaches the use of Frameworks, 330, Fig. 3, ¶105 which provide frameworks (placeholders) for microservices for common standard functions (“accelerators”))(e.g. security, logging etc)) 

Claim 17 is rejected on the same basis as claim 10 above. 

11. The apparatus of claim 10 wherein the one or more microservice accelerators comprise at least one of a security accelerator, logging accelerator, testing accelerator, cloud platform configuration accelerator, auto-scaler rule accelerator and continuous integration (CJ)/continuous delivery (CD) accelerator.  (Gungabeesoon teaches the use of Frameworks, 330, Fig. 3, ¶105 which provide frameworks (placeholders) for microservices for common standard functions (“accelerators”))(e.g. security, logging etc))

12. The apparatus of claim 1 wherein, in generating the microservice code from the one or more configuration files, said at least one processing platform is configured to provide for one or more connections to external systems in the microservice code.  (¶59 “In both cases, the microservice factory platform 200 can be implemented as a server-side application with suitable interfaces to enable communication and data transfer with external hardware and software systems.”)

Claim 18 is rejected on the same basis as claim 12 above. 

13. The apparatus of claim 1 wherein said at least one processing platform is further configured: to provide an interface to one or more users for retrieving the code from a codebase location.  (MSFUI 215, Fig. 2, ¶¶63-64 describing the development user interface providing access to the microservice for development)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Gungabeesoon” (US PG Publication 20210124576) in view of “Jaeger” (US PG Publication 2020/0019388) and “Kozhaya” (US PG Pub 2021/058455) as applied above and further in view of “Khakare” (US PG Publication 2020/0278920). 

Regarding Claim 4, Gungabeesoon teaches the limitations of claim 1 above but does not further teach the limitations of claim 4. Khakare however teaches:

4. The apparatus of claim 2 wherein, in validating the generated microservice code, 25said at least one processing platform is configured to perform load testing.  (¶224 “In one embodiment, cloud test software includes a scale test that can perform load testing using cloud based infrastructure.  Load testing in this context refers to the ability to execute multiple user sessions against an application to test application stability.  Scale test can perform application load testing using a range of browsers.  The number of browser instances and browser versions that are deployed to execute a scale test are user selectable.  Scale test may also include the ability to specify a time period for which to run the test and may also include a repository specification (e.g., a Git repository) from which to pull test cases to be executed against the application.  Cloud test software will then execute the specified test cases on all selected browsers simultaneously for the specified time period.  Using Scale test, users can more readily perform tasks like break-point analysis to identify application scalability limits.  FIG. 20 shows an example screenshot of a scale test according to one embodiment.”)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Gungabeesoon and Khakare as each is related to cloud based software deployment and Khakare’s system tests to insure “ability to execute multiple user sessions against an application to test application stability...” (¶224). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Cited references in pages 1-3 of the PTO-892 form include addition prior art related to techniques and systems for developing and deploying microservice in a cloud computing environment. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
7/15/2022
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191